Citation Nr: 9920948	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  92-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability. 

2.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
November 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claims seeking entitlement 
to service connection for a nervous condition, to include 
Post-Traumatic Stress Disorder (PTSD), as well as residuals 
of pneumonia.  

In the May 1991 rating decision, the RO also denied the 
veteran's claims for entitlement to service connection for 
status post tonsillectomy and alcohol and substance abuse.  
At the veteran's October 1992 hearing, he clarified that he 
no longer wished to pursue his claims of service connection 
for residuals of a tonsillectomy, for PTSD, or for 
entitlement to alcohol and substance abuse.  Thus, the 
veteran's claim of service connection for a psychiatric 
disability no longer includes PTSD.

The veteran's claim was initially before the Board in March 
1993, at which time it was remanded.  








FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The record does not include evidence showing that the 
veteran currently has a respiratory disability or any 
residuals from pneumonia. 

3.  The veteran has not submitted competent medical evidence 
to show that his psychiatric disorders are attributable to a 
disease or injury sustained in service.


CONCLUSION OF LAW

The veteran's claims for entitlement to service connection 
for a psychiatric disability and for residuals of pneumonia 
are not well grounded. 38 U.S.C.A. §§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show any treatment for or any 
diagnoses of psychiatric disorders.  They show that the 
veteran was hospitalized in April 1971 with pneumonia.  The 
veteran was given a limited duty profile for several weeks 
after that for recovery from pneumonia.  In July 1971, the 
veteran was diagnosed with upper respiratory infection.  In 
August 1971, the veteran complained of tightness in his 
chest.  At the veteran's separation examination in October 
1971, his chest x-ray was negative.  No psychiatric 
abnormalities were noted.  On the veteran's report of medical 
history form from October 1971, the veteran complained of a 
cough for the last 6 months.  The examiner noted that the 
veteran had a chronic cough which seemed related to cigarette 
smoking.  

Private treatment records were submitted from 1987.  They do 
not show that the veteran was treated for either a 
psychiatric disorder or for residuals of pneumonia.   

In the veteran's October 1990 claim, he asserted that he had 
contacted pneumonia in 1971 while in service, and continued 
to experience frequent congestion and coughing.  He stated 
that beginning in 1971, he suffered from PTSD/nervous 
problems which resulted in his having emotional problems.  

Copies of VA Medical Center treatment records were submitted 
from 1990.  They show that the veteran received mental health 
outpatient treatment during this time.  In October 1990, the 
veteran was diagnosed with rule out PTSD, and dysthymic 
disorder.  In November 1990, it was noted that the veteran 
became heavily involved with drugs in Vietnam, and that the 
problem persisted after service.  Another treatment record 
from November 1990 indicated diagnoses of possible PTSD, and 
depression.  

The veteran underwent a VA examination in January 1991.  
Regarding his respiratory system, it was noted that the 
veteran had pneumonia in 1971.  It was noted that since then, 
the veteran coughed up clear mucus.  The veteran did not have 
shortness of breath or a pneumonic cough.  There was no 
restriction to respiratory excursions.  The veteran was clear 
to auscultation.  

Copies of VA Medical Center treatment records were submitted 
from 1991.  The veteran was seen at the mental health clinic 
in January 1991.  Diagnosis was depressive disorder, and 
history of alcohol and substance abuse.  A chest x-ray from 
February 1991 was described as normal.  

In the veteran's September 1991 Notice of Disagreement, he 
stated that his pneumonia affected his lungs.  

The veteran was afforded a hearing before a member of the 
Board in October 1992, a transcript of which has been 
associated with the claims folder.  He stated that in service 
he showed symptoms of a depressive disorder and also 
contracted pneumonia.  Regarding his psychiatric disorder, 
the veteran described his current symptomatology.

Regarding his pneumonia, the veteran stated that he was 
hospitalized in service for 3 days on antibiotics and had 
almost two months of light duty after that.  He stated that 
after service he had shortness of breath, heavy coughing, and 
heavy discharge from his lungs.  He listed several doctors he 
saw for his pneumonia in the 1970s. 

A letter was sent to the veteran's address of record in April 
1993 asking that he complete authorization forms to obtain 
medical records from physicians and from an employer he had 
identified in his hearing.  No reply was received from the 
veteran.  

The veteran was scheduled for VA psychiatric and respiratory 
examinations in November 1993.  A letter was sent to the 
veteran notifying him of the examinations.  However, a 
notation was made that the veteran did not report for such 
examinations.  

A letter was sent to the veteran's current address of record 
in June 1997 asking that he complete authorization forms to 
obtain medical records from physicians and from an employer 
he had identified in his hearing.  The letter was returned to 
the VA, and the envelope was marked as undeliverable. 

The veteran was scheduled for VA psychiatric and respiratory 
examinations in October 1997.  However, a notation was made 
that the veteran did not report for such examinations.  

A report of contact form dated August 1998 was put in the 
claims folder.  It notes that a call was made to the 
veteran's representative to obtain the veteran's current 
address.  It notes that the representative's last address of 
record was, Box 615, Unionville, New York, 10988.  This was 
the same address that the RO used in June 1997 to write to 
the veteran and request that he complete authorization forms.  
It notes that the last phone number on file for the veteran 
was disconnected.  




Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has defined a well grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service, (lay or 
medical evidence), and of a nexus between the injury or 
disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992). 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Service connection may also be 
granted for a chronic disability on a presumptive basis, 
including psychoses, if such are shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992). 

Regarding the veteran's claim for service connection for 
residuals of pneumonia, this claim is not well grounded.  He 
has not presented competent evidence showing that he 
currently has any residuals of pneumonia, or any current 
respiratory disorders.  At the veteran's January 1991 VA 
examination, it was noted that the veteran did not have 
shortness of breath or a pneumonic cough.  A chest x-ray from 
February 1991 was normal.  

The service medical records do show that the veteran was 
hospitalized with pneumonia in April 1971, and thereafter was 
seen for an upper respiratory infection and tightness in his 
chest.  Also, at the veteran's separation examination in 
October 1971, it was noted that the veteran had a chronic 
cough which seemed related to cigarette smoking.  

Regarding post-service treatment for his lungs, the veteran 
described treatment from several doctors.  However, efforts 
to obtain the necessary completed authorization forms from 
the veteran were unsuccessful. 

In summary, the medical evidence does not provide references 
to present diagnoses of residuals from pneumonia.  Without 
evidence of a present disability, an essential element of a 
well-grounded claim is missing.

The veteran asserts that he has residuals from pneumonia for 
which he was treated in service.  However, as a layman, the 
veteran is simply not qualified to provide a medical 
diagnosis of a current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As noted above, for a claim to be well grounded, there must 
be a medical diagnosis of a current disability.  See Caluza, 
supra.  As such evidence has not been presented, the 
veteran's claim for service connection for residuals of 
pneumonia is not well grounded.  In the absence of a well 
grounded claim, the appeal for service connection for 
residuals of pneumonia must be denied.  Edenfield v. Brown, 
8 Vet.App. 384 (1995).

Regarding the veteran's claims for entitlement to service 
connection for a psychiatric disability, this claim is not 
well grounded.  There is a lack of medical evidence of a 
nexus between an in-service injury or disease and the current 
diagnosed disabilities.  

As noted in the introduction, the veteran indicated at his 
hearing that he did not wish to pursue his claim for 
entitlement to service connection for PTSD.  

The veteran claims that he experienced symptoms of a 
depressive disorder in service and that beginning in 1971 he 
began experiencing PTSD/nervous problems. However, the 
service medical records do not make mention of any 
psychiatric disorders.  

The first diagnosis of or evidence of treatment for a 
psychiatric disorder is not until 1990.  VA Medical Center 
treatment records from 1990 and 1991 include diagnoses of 
dysthymic disorder, possible PTSD, depression, depressive 
disorder, and history of alcohol and substance abuse.  
However, the medical evidence does not include any statements 
by physicians relating the veteran's psychiatric disorders to 
service.  

The veteran asserts that he incurred his psychiatric 
disorders in service.  However, as a layperson, the veteran 
is not competent to provide evidence that requires medical 
knowledge, such as linking his current disorders to a 
specific event in service. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

As noted above, for a claim to be well grounded, there must 
be medical evidence of a nexus between an injury or disease 
in service and the current disability.  See Caluza, supra.  
The competent evidence, that is the medical evidence, does 
not show that the veteran was seen for a psychiatric disorder 
until many years after service.  The medical evidence does 
not include a nexus opinion between the veteran's psychiatric 
disorders and a disease in service.  As such, the evidence 
does not indicate that the veteran's claim for entitlement to 
service connection for a psychiatric disability is well 
grounded.  In the absence of a well grounded claim, the 
appeal for service connection for a psychiatric disability 
must be denied.  Edenfield v. Brown, 8 Vet.App. 384 (1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

Regarding the veteran's claims for entitlement to service 
connection for residuals of pneumonia and for a psychiatric 
disability, the RO has associated with the claims folder all 
the available medical records for consideration.  Efforts to 
obtain completed authorization forms for medical records 
which might have been helpful to the veteran's claims were 
unsuccessful.  Therefore, under the circumstances of this 
case, the VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claims "plausible."  Robinette, 8 
Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103(a) 
in the statement of the case which informed the veteran of 
the reasons for the denial of his claims.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claims well grounded.


ORDER

The veteran's claims for entitlement to service connection 
for a psychiatric disability and for residuals of pneumonia 
are denied, as not well-grounded.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

